FILED
                               NOT FOR PUBLICATION                          DEC 22 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 GARMIT SINGH, aka Bhupinder Singh;                No. 06-71587
 KAUMALDER KAUR, aka Kulwinder
 Kaur; et al.                                      Agency Nos. A070-842-329
                                                               A074-762-397
               Petitioners,                                    A074-762-398

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Garmit Singh, Kaumalder Kaur and their son, natives and citizens of India,

petition for review of the Board of Immigration Appeals’ (“BIA”) denial of their



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

LA/Research
motion to reopen proceedings. We have jurisdiction under 8 U.S.C. § 1252.

Reviewing for abuse of discretion, Azanor v. Ashcroft, 364 F.3d 1013, 1018 (9th

Cir. 2004), we deny the petition for review.

       The BIA did not abuse its discretion in denying Singh’s motion to reopen

based on ineffective assistance of counsel because the motion did not substantially

comply with the procedural requirements set forth in Matter of Lozada, 19 I. & N.

Dec. 637 (BIA 1988), and the facts underlying Singh’s claim are not plain on the

face of the record. See Azanor, 364 F.3d at 1023.

       It follows that the BIA did not violate due process by denying Singh’s

motion. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error for a

due process violation).

       PETITION FOR REVIEW DENIED.




LA/Research                               2                                     06-71587